DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendment
The amendment of 03/08/2021 has been entered.
Claims 6, 10, and 24 are amended due to the Applicant's amendment of 03/08/2021.
The rejection of claims 6–7, 10–14, 16–18, 24–25, 28–31, and 33–35 under 35 U.S.C. 103 as being unpatentable over Xia et al. US-20120187381-A1 ("Xia") in view of Ma et al. US-20110266526-A1 ("Ma") and the rejection of claims 15 and 32 under 35 U.S.C. 103 as being unpatentable over Xia et al. US-20120187381-A1 ("Xia") in view of Ma et al. US-20110266526-A1 ("Ma"), as applied to claims 11 and 29 above, and further in view of D'Andrade et al. US 2002/0197511 A1 ("D'Andrade") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/08/2021.  However, as outlined below, new grounds of rejection have been made over Xia in view of Ma, and further in view of D'Andrade.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 12–14 of the reply dated 03/08/2021 with respect to the references Xia et al. US-20120187381-A1 ("Xia") and Ma et al. US-20110266526-A1 ("Ma") have been fully considered, but they are not persuasive
Applicant's argument -- Applicant argues on pages 12–13 of the reply that here is no teaching or motivation in Xia or Ma to perform the following sequence of steps: (i) change the 6-membered ring that bonds to the anthracene skeleton from the nitrogen-containing ring to the nitrogen-free ring; and (ii) further fuse a benzene ring to the nitrogen-containing 6-membered ring.  Additionally, Applicant argues on page 13 that the Office has engaged in impermissible hindsight reconstruction by using the claims as a roadmap to combine disparate and portions of Xia and Ma to arrive at the modified Compound 10 and it would not have been a predictable solution with a reasonable expectation of success.
Examiner's response -- The references are not required to expressly suggest the sequence of steps recited above in order to support the conclusion that the claimed invention is directed to obvious subject matter.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  Each of the above steps (i)–(ii) is supported by the prior art.  As discussed in greater detail in the previous Office action, and in the new grounds of rejection below, the motivation for the above step (i) is that this modification would have been choosing from seven available substituent positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in a non-emissive layer or an electron transport layer of the device of Ma and possessing the benefits taught by Ma and one of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I having the benefits taught by Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).  Also as discussed in greater detail the previous Office action, and in the new grounds of rejection below, the motivation for the above step (ii) is that it would have been choosing one out of two optional faces to fuse the additional benzene ring, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in a non-emissive layer or an electron transport layer of the device of Xia and possessing the 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.  See MPEP 2145(X)(A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6–7, 10–14, 16–18, 24–25, 28–31, and 33–35 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. US-20120187381-A1 ("Xia") in view of Ma et al. US-20110266526-A1 ("Ma").

Regarding claims 6–7, 10–11, 14, 18, 24–25, 28–29, and 35, Xia teaches an organic light emitting device comprising an anode, a cathode, an organic layer disposed between the anode and the cathode (¶ [0075]), wherein the organic layer comprises a compound represented by the Formula I 
    PNG
    media_image1.png
    139
    294
    media_image1.png
    Greyscale
 (¶ [0079]), wherein the organic layer is a non-emissive layer or an electron transport layer (¶ [0091]), and wherein the organic light emitting device comprises a light emitting layer (¶ [0107]).  Xia teaches the compound provides low operating voltage and good device stability (¶ [0058]).  Xia teaches 
    PNG
    media_image2.png
    234
    369
    media_image2.png
    Greyscale
  (¶ [0074], page 25), Compounds 11–12 (¶ [0074], page 25), and Compounds 28–30 (¶ [0074], page 28).
Xia does not specifically disclose a compound as above wherein the aza-dibenzo moiety of the compound wherein the nitrogen atom is at the position X1 or X2 of Formula I of Xia and wherein the substituent L-Ar is bonded at the position X8 of Formula I of Xia.
However, Xia teaches that the aza-dibenzo moiety of the compound may be represented by  
    PNG
    media_image3.png
    88
    214
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    90
    217
    media_image4.png
    Greyscale
, among others (¶ [0065]), which also shows that the substituent L-Ar may be bonded at any of positions on the aza-dibenzo moiety.
Therefore, given the general formula and teachings of Xia, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the aza-dibenzo moiety in any one of the Compounds 10–12 and 28–30 of Xia with one of  
    PNG
    media_image5.png
    88
    214
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    90
    217
    media_image6.png
    Greyscale
, because Xia teaches the variable may suitably be selected as such.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as in a non-emissive layer or an electron transport layer of the device of Ma and possess the benefits described above taught by Ma.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of   
    PNG
    media_image5.png
    88
    214
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    90
    217
    media_image6.png
    Greyscale
, because it would have been choosing from the list of aza-dibenzo moieties expressly exemplified by Ma, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in a non-emissive layer or an electron transport layer of the device of Ma and possessing the benefits described above taught by Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I having the benefits taught by Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the position X8 of Formula I of Xia as the position the substituent L-Ar is bonded to, because it would have been choosing from seven available substituent positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in a non-emissive layer or an electron transport layer of the device of Ma and possessing the benefits described above taught by Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I having the benefits taught by Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Xia does not specifically disclose a compound as discussed above wherein an additional benzene ring is fused to the aza-dibenzo moieties.
Ma teaches additional fused aromatic rings in compounds comprising benzofuran/benzothiophene moieties may show good performance and stability in an organic 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify Compounds 10–12 and 28–30 of Xia by fusing an additional benzene to the aza-dibenzo moieties, based on the teaching of Ma.  The motivation for doing so would have been to increase the conjugation of the compound, which would lead to more extended π-electron delocalization and stabilization of charge in the oxidized or reduced state of the molecule, as taught by Ma.
There are two optional faces of the aza-dibenzo moieties of the modified Compounds 10–12 and 28–30 of Xia to which the additional benzene ring can be fused and the optional face on the pyridine ring of the aza-dibenzo moiety of the modified Compounds 10–12 and 28–30 of Xia leads to a compound represented by claimed formula (3-1') as described below.  It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the modified Compounds 10–12 and 28–30 of Xia such that the additional benzene ring was fused to the pyridine ring of the aza-dibenzo moieties, because it would have been choosing one out of two optional faces to fuse the additional benzene ring, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in a non-emissive layer or an electron transport layer of the device of Xia and possessing the benefits of low operating voltage and good device stability, taught by Xia, and increased conjugation, more extended π-electron delocalization, and stabilization of charge in the oxidized or reduced state of the molecule, taught by Ma.  One of ordinary skill in the art would have been motivated to produce additional compounds having the benefits taught by Xia and Ma, as described above, in order to pursue 
The modified Compound 10 of Xia in view of Ma, for example, is 
    PNG
    media_image7.png
    348
    740
    media_image7.png
    Greyscale
.

Per claims 6–7, 10–11, 14, 24–25, 28–29, Xia in view of Ma teaches the organic light emitting device, as discussed above, comprising the anode, the cathode, the light emitting layer and the non-emissive layer or electron transport layer, which is a cathode-side organic thin film layer, comprising the modified compound of Xia in view of Ma.  The modified Compounds 10–12 and 28–30 of Xia in view of Ma, as discussed above, is a compound represented by claimed formulas (3-1') wherein:
X is a sulfur atom S or an oxygen atom O;
A1a and A3a are each CH;
B1a is CH;
A10a to A13a are not required to be present, and A16a to A18a are each CH;
B3a is CH;
in the formula (3-1'), A14a is CH and A15a is N;
R1 is not required to be present;
R2 is not required to be present;
L is a single bond or a linking group (a phenylene group);
11 to R18 are hydrogen and R20 is an unsubstituted aryl group including 10 ring carbon atoms (a naphthyl group) or an unsubstituted aryl group including 6 ring carbon atoms (a phenyl group).
Per claims 18 and 35, the organic light emitting device of Xia in view of Ma is an electronic apparatus.

Regarding claims 12 and 30, Xia in view of Ma teaches the device comprising the modified compound, as discussed above with respect to claims 11 and 29.
Xia in view of Ma does not specifically disclose a device comprising the modified compound of Xia in view of Ma, as discussed above, wherein the modified compound is contained in the light emitting layer.  However, Xia teaches that the light emitting layer comprises a host (¶ [0107]), and the host compound may contain an anthracene moiety, a dibenzofuran moiety, and/or a dibenzothiophene moiety, among others (¶ [0115]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have further modified the device of Xia in view of Ma by forming the light emitting layer comprising a host wherein the host is one of the modified compounds of Xia in view of Ma.  One would have been motivated to do so because Xia teaches the light emitting layer comprises a host and the host compound may contain an anthracene moiety, a dibenzofuran moiety, and/or a dibenzothiophene moiety and the modified compound of Xia in view of Ma contains an anthracene moiety and a substituted dibenzofuran/dibenzothiophene moiety.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.

Regarding claims 13 and 31, Xia in view of Ma teaches the device comprising the modified compound, as discussed above with respect to claims 11 and 29
Xia in view of Ma does not specifically disclose a device comprising the modified compound of Xia in view of Ma, as discussed above, wherein the modified compound of Xia in view of Ma is contained in an anode-side organic thin film layer.  However, as discussed above, Xia teaches that organic layer comprising the compound is a non-emissive layer or an electron transport layer.  Additionally, Xia teaches that the organic layer may comprise multiple layers (¶ [0048]) including a hole injection layer, a hole transport layer, an electron blocking layer, an emissive layer, a hole blocking layer, an electron transport layer, and an electron injection layer (¶ [0045], FIG. 1).  The hole injection layer, hole transport layer, and electron blocking layer, hole blocking layer, electron transport layer, and electron injection layer are each a non-emissive layer.  The hole injection layer, hole transport layer, and electron blocking layer are each an anode-side organic thin film layer.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device comprising one of a hole injection layer, hole transport layer, or electron blocking layer wherein the hole injection layer, hole transport layer, or electron blocking layer comprises the modified compound of Xia in view of Ma, because it would have been choosing from the list of possible non-emissive organic layers specifically disclosed by Xia, which would have been a choice from a finite number of identified, predictable solutions of a layer useful in the device of Xia and possessing the benefits taught by Xia.  One of ordinary skill in the art would have been motivated to produce additional devices comprising the compound in different non-emissive layers in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Regarding claims 16–17 and 33–34, Xia in view of Ma teaches the device comprising the modified compound, as discussed above with respect to claims 11 and 29
Xia in view of Ma does not specifically disclose a device comprising the modified compound of Xia in view of Ma, as discussed above, wherein the light emitting layer contains a phosphorescent emitting material, and wherein the phosphorescent emitting material is an ortho-metalated complex of a metal atom selected from iridium (Ir), osmium (Os), and platinum (Pt).  However, Xia teaches metal complexes as the light emitting material in the emissive layer (¶ [0107]) and specifically discloses the use of phosphorescent dopants including those containing platinum (Pt) (¶ [0132]; Table 2, page 55), iridium (Ir) (¶ [0132]; Table 2, page 56), and osmium (Os) (¶ [0132]; TABLE 2, page 58).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Xia in view of Ma by forming the light emitting layer comprising the phosphorescent dopant metal complex containing iridium (Ir), osmium (Os), or platinum (Pt), as described above, because one of ordinary skill in the art would reasonably have expected the materials of the modified device of Xia in view of Ma and the phosphorescent dopant metal complex to predictably maintain their respective properties and functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claims 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. US-20120187381-A1 ("Xia") in view of Ma et al. US-20110266526-A1 ("Ma"), as applied to claims 11 and 29 above, and further in view of D'Andrade et al. US 2002/0197511 A1 ("D'Andrade").
Regarding claims 15 and 32, Xia in view of Ma teaches the device comprising the modified compound, as discussed above with respect to claims 11 and 29.
Xia in view of Ma does not specifically disclose a device comprising the modified compound of Xia in view of Ma, as discussed above, wherein the light emitting layer contains a 
D'Andrade teaches that phosphorescent dopants may be combined with fluorescent light emitting dyes in a phosphorescent organic light emitting device (¶ [0038]) and that multiple dopants may be used in order to tune the color of emission from a light-emitting layer (¶ [0039]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Xia in view of Ma by forming the light emitting layer comprising the phosphorescent dopant metal complex and a fluorescent light emitting dye, based on the teaching of D'Andrade.  The motivation for doing so would have been to tune the color of emission from a light-emitting layer, as taught by D'Andrade.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786